UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6881


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOHN ANDREW PIPKIN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-cr-00391-D-1)


Submitted: October 9, 2020                                    Decided: October 16, 2020


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Andrew Pipkin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Andrew Pipkin appeals the district court’s order denying his motions seeking

relief under Section 402 of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194.

We review de novo the district court’s interpretation of its authority under the First Step

Act. United States v. Venable, 943 F.3d 187, 192 (4th Cir. 2019). Moreover, we may

“affirm on any ground appearing in the record, including theories not relied upon or

rejected by the district court.” United States v. Flores-Grandaos, 783 F.3d 487, 491 (4th

Cir. 2015) (internal quotation marks omitted). The district court did not err in denying

Pipkin’s motions because Section 402 only applies “to a conviction entered on or after the

date of enactment of this Act.” 132 Stat. at 5221. Because Pipkin’s conviction became

final before the passage of the First Step Act in December 2018, he is not eligible for relief

under Section 402. See, e.g., United States v. Manzo, 793 F. App’x 620, 620 (9th Cir.

2020); cf. also United States v. Jordan, 952 F.3d 160, 174 (4th Cir. 2020) (holding Section

403, which contained similar retroactivity provision, did not apply to cases that were

pending on appeal when Congress passed the First Step Act), pet. for cert filed, No. 20-

256 (U.S. Sept. 1, 2020).

       Therefore, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2